IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-40289



BOBBY WILLIS,

                                           Plaintiff-Appellant,

versus

MARY CHOATE, Sheriff;
UNKNOWN CAMPBELL Sergeant;
UNKNOWN TURK, Correctional Officer;
UNKNOWN CARTER, Correctional Officer;
UNKNOWN GODFREY, Correctional Officer,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:99-CV-51
                       --------------------
                          January 23, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Bobby Willis, Texas prisoner number 869925, moves this court

for permission to proceed in forma pauperis (IFP) on appeal.

Willis also moves for appointment of counsel.

     Willis fails to brief the propriety of the district court’s

reasons for denying him IFP status, as he provides neither

argument nor authorities on this issue.     Yohey v. Collins, 985

F.2d 222, 225 (5th Cir. 1993).   This is the only issue available


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40289
                                -2-

to Willis.   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

Because Willis has failed to brief the only issue available to

him, his motion for IFP status is denied.   His motion for

appointment of counsel is also denied, and this appeal is

dismissed as frivolous.

     This dismissal of a frivolous appeal constitutes one strike

against Willis for purposes of 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   If two other

district court actions or appeals filed by Willis are dismissed

as frivolous, he will be barred from bringing a civil action or

appeal as a prisoner proceeding in forma pauperis unless he is

under imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     MOTIONS DENIED.   APPEAL DISMISSED AS FRIVOLOUS.   5TH CIR. R.

42.2.   SANCTIONS WARNING ISSUED.